                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Criminal Case No. 18-cr-00463-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. MELVIN ROSHARD ALFRED,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on the defendant’s Motion In Limine to Exclude

Photographs Identified in Government’s Listed Exhibits 6 and 8 [Docket No. 106].

Defendant argues that certain “photographs and memes” from defendant’s Tagged

account that the United States indicates that it intends to use at trial are irrelev ant and

inadmissible pursuant to Fed. R. Evid. 403 and 404(b). Docket No. 106 at 1-2.

       The Court finds that, except for the images previously excluded by the Court, see

Docket No. 100, these images are admissible. First, as the Court has previously ruled,

photographs and memes from the Tagged account are relevant and intrinsic. See

Docket No. 100 (noting that “other meme images shall be permitted”). Accordingly,

defendant cannot sustain his objection on relevance or 404(b) grounds. Second,

defendant has not shown that use at trial of the specific image he objects to, see

Docket No. 106-1 at 6, would cause unfair prejudice that substantially outweighs its

probative value or that it would confuse the issues in the case. The meme is probative
because the largest lettering states “I’m a pimp.” As for prejudice, defendant suggests

that the image is “likely to evoke fear and disquiet.” Docket No. 106 at 3. The Court

already excluded certain memes based on the likelihood that the jury would misinterpret

the memes and associate the defendant with violence. The likelihood of the jury

misinterpreting this meme or associating the defendant with violence is far less likely.

The image does not directly depict violence against a person, and the point of the

meme is that the defendant is not Jason in a hockey mask. The probative value of the

meme is not substantially outweighed by the risk of unfair prejudice to the defendant or

of misleading the jury. The Court has reviewed each of the other images challenged by

the defendant and rules similarly.

       It is therefore

       ORDERED that the defendant’s Motion In Limine to Exclude Photographs

Identified in Government’s Listed Exhibits 6 and 8 [Docket No. 106] is denied.



       DATED April 7, 2019.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                            2
